Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 have been examined.
Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "the switching module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure or connection between the switching module and the center information display system.  It appears claim 6 should be depended on claim 5 instead of claim 1.  Further clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coburn (US 2018/0052494).
As per claim 1, Coburn shows a center information display system, comprising: a center information display (Para. 14: screen 146); a capturing device configured to obtain information on an occupant inside a vehicle (Para. 15: For example, controller 200 may be configured to detect seat-back angle 133 (as depicted in FIG. 2), the angle between seat bottom 122 and seat back 124, of seat 120 occupied by occupant 125. Detecting seat-back angle 133 may be, for example, carried out by measuring a gear or a spring at conjunction of seat bottom 122 and seat back 124. For another example, detecting seat-back angle 133 may be carried out by taking side images of seat 120 and comparing to a set of patterns corresponding to various seat-back angles.) ; 5a rotating structure (motor 147) configured to adjust a view angle of the center information display (Para. 15-18); a control device (controller 200) in communication with the capturing device and the rotating structure, being configured to determine whether there is an occupant in a driver seat or a passenger seat, and control the rotating structure to rotate the center information display to a predetermined view angle (Fig. 1-4; Para. 15-18).
As per claim 2, Coburn shows the capturing device is a camera configured to take an image of the occupant (Para. 18).
As per claim 7, it corresponds to claim 1; it is therefore rejected for the similar reasons set forth.  Coburn further shows a vehicle, comprising: a driver seat; 5a passenger seat (Fig. 1-2). 
As per claim 8, Coburn shows the capturing device is a camera configured to take an image of the occupant (Para. 18).



3. The center information display system according to claim 1, wherein the capturing device includes two sensors respectively arranged on the driver seat and the passenger seat.  
4. The center information display system according to claim 3, wherein the two sensors 15are selected from pressure sensors, temperature sensors, infrared sensors, and voice sensors.  
5. The center information display system according to claim 1, further comprising: a switching module configured to switch the center information display system between an automatic model and a manual model.  
6. The center information display system according to claim 1, wherein the switching module includes a key or a screen key or an icon on a screen.  
7. A vehicle, comprising: a driver seat; 5a passenger seat; and a center information display system, comprising: a center information display; a capturing device configured to obtain information on an occupant inside the vehicle; a rotating structure configured to adjust a view angle of the center information display; 10a control device in communication with the capturing device and the rotating structure, being configured to determine whether there is an occupant in the driver seat or the passenger seat, and control the rotating structure to rotate the center information display to a predetermined view angle.  
8. The vehicle according to claim 7, wherein the capturing device is a camera configured 15to take an image of the occupant.  
9. The vehicle according to claim 7, wherein the capturing device includes two sensors respectively arranged on the driver seat and the passenger seat.  
10. The vehicle according to claim 9, wherein the two sensors are selected from pressure Page 15 of 19sensors, temperature sensors, infrared sensors, and voice sensors.  
11. The vehicle according to claim 7, wherein the center information display system further comprises: a switching module configured to switch the center information display system between an automatic model and a manual model.  
512. The vehicle according to claim 11, wherein the switching module includes a key or a screen key or an icon on a screen.  
13. A method for adjusting a view angle of a center information display, the method comprising: obtaining information on an occupant inside a vehicle; 10determining whether there is an occupant in a driver seat or a passenger seat; and controlling a rotating structure to rotate the center information display to a predetermined view angle.  
14. The method according to claim 13, wherein said controlling comprises: controlling the rotating structure to rotate the center information display towards the 15driver seat, if there is only an occupant in the driver seat; controlling the rotating structure to rotate the center information display towards the passenger seat, if there is only an occupant in the passenger seat; and controlling the rotating structure to rotate the center information display to be Page 16 of 19perpendicular to a central axis of the vehicle, if there are occupants both in the driver seat and in the passenger seat.  
15. The method according to claim 13, further comprising: determining whether a current orientation of the center information display is towards the 5driver seat, if there is only an occupant in the driver seat; controlling the rotating structure to rotate the center information display towards the driver seat, if the current orientation of the center information display is not towards the driver seat.  
16. The method according to claim 13, further comprising: 10determining whether a current orientation of the center information display is towards the passenger seat, if there is only an occupant in the passenger seat; controlling the rotating structure to rotate the center information display towards the driver seat, if the current orientation of the center information display is not towards the passenger seat.  
1517. The method according to claim 13, further comprising: determining whether a current orientation of the center information display is perpendicular to a central axis of the vehicle, if there are occupants both in the driver seat and in the passenger seat; Page 17 of 19controlling the rotating structure to rotate the center information display to be perpendicular to the central axis of the vehicle, if the current orientation of the center information display is not perpendicular to the central axis of the vehicle.  
18. The method according to claim 13, further comprising: 5switching from one of an automatic model and a manual model to the other one of the automatic model and the manual model based on a user input.  
19. The method according to claim 18, wherein the user input is received from a key or a screen key or an icon on a screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689